Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 1 of 45 PageID #:253




                               EXHIBIT 1
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 2 of 45 PageID #:254




                SUPREME COURT OF WISCONSIN

                              No. __________

    ROBIN VOS, IN HIS OFFICIAL CAPACITY AS WISCONSIN ASSEMBLY SPEAKER,
        ROGER ROTH, IN HIS OFFICIAL CAPACITY AS WISCONSIN SENATE
      PRESIDENT, JIM STEINEKE, IN HIS OFFICIAL CAPACITY AS WISCONSIN
     ASSEMBLY MAJORITY LEADER AND SCOTT FITZGERALD, IN HIS OFFICIAL
             CAPACITY AS WISCONSIN SENATE MAJORITY LEADER,
                                 PETITIONERS,
                                      V.
     JOSH KAUL, IN HIS OFFICIAL CAPACITY AS ATTORNEY GENERAL OF THE
                             STATE OF WISCONSIN,
                                RESPONDENT.

                  MEMORANDUM IN SUPPORT OF
                 PETITION FOR ORIGINAL ACTION


                                          Misha Tseytlin
                                          State Bar No. 1102199
                                          TROUTMAN SANDERS LLP
                                          1 N. Wacker Drive, Ste. 2905
                                          Chicago, IL 60606
                                          Telephone: (608) 999-1240
                                          Facsimile: (312) 759-1939
                                          misha.tseytlin@troutman.com

                                          Eric M. McLeod
                                          State Bar No. 1021730
                                          Lisa M. Lawless
                                          State Bar No. 1021749
                                          HUSCH BLACKWELL LLP
                                          33 E. Main Street, Suite 300
                                          P.O. Box 1379
                                          Madison, Wisconsin 53701-1379
                                          Telephone: (608) 255-4440
                                          Eric.McLeod@huschblackwell.com

                                          Counsel for Legislative Petitioners
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 3 of 45 PageID #:255




                              TABLE OF CONTENTS

       ISSUES PRESENTED BY THE CONTROVERSY ....1

       INTRODUCTION .........................................................2

       STATEMENT ON ORAL ARGUMENT AND
           PUBLICATION...................................................4

       STATEMENT OF THE CASE .....................................4

       A.      THE RELEVANT STATUTORY PROVISIONS
               IN ACT 369 .........................................................4

       B.      THE ATTORNEY GENERAL NULLIFIES A
               SIGNIFICANT PORTION OF THESE
               PROVISIONS......................................................7

       STANDARD OF REVIEW .........................................12

       SUMMARY OF THE ARGUMENT ...........................12

       ARGUMENT ...............................................................15

       I.      THE CONTROVERSY BETWEEN THE
               LEGISLATURE AND THE ATTORNEY
               GENERAL INVOLVES ISSUES OF GREAT
               PUBLIC IMPORTANCE, WARRANTING
               THIS COURT’S ASSERTION OF ITS
               ORIGINAL ACTION AUTHORITY ................15

       II.     THE ATTORNEY GENERAL’S
               INTERPRETATION OF SECTIONS 26, 27
               AND 30 IS LEGALLY WRONG.......................20

               A.      Section 26 Applies To “Any Civil Actions
                       Prosecuted”   By    Attorney        General,
                       Without Regard To Whether There Have
                       Been Pre-Suit Negotiations ...................21
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 4 of 45 PageID #:256




               B.      Sections 26 And 30 Apply When The
                       Attorney General “Compromise[s]” His
                       Defense Of State Law, Without Regard To
                       Whether The Attorney General Obtains
                       Concessions From Opposing Parties .....24

               C.      Section 27 Requires The Attorney General
                       “To Deposit All Settlement Funds Into
                       The General Fund,” And Is Not Limited
                       By Section 26 In Any Respect ................31

       CONCLUSION ...........................................................37




                                            - ii -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 5 of 45 PageID #:257




                          TABLE OF AUTHORITIES

                                                                               Page(s)

   Cases

   Burkes v. Klauser,
     185 Wis. 2d 308, 517 N.W.2d 503 (1994)....................................1

   Citizens Util. Bd. v. Klauser,
      194 Wis. 2d 484, 534 N.W.2d 608 (1995)..................................15

   Cty. of Dane v. Labor & Indus. Review Comm’n,
      2009 WI 9, 315 Wis. 2d 293, 759 N.W.2d 571 ..........................21

   Petition of Heil,
      230 Wis. 428, 284 N.W. 42 (1939).................................15, 16, 18

   Int’l Ass’n of Machinists Dist. Ten & Local Lodge 873
      v. Allen,
      904 F.3d 490 (7th Cir. 2018) .....................................................29

   State ex rel. Kalal v. Circuit Court for Dane County,
      2004 WI 58, 271 Wis. 2d 633, 681 N.W.2d 110 ................ passim

   State ex rel. Kleczka v. Conta,
      82 Wis. 2d 679, 264 N.W.2d 539 (1978)..............................16, 19

   Koschkee v. Taylor,
     2019 WI 76, 387 Wis. 2d 552, 929 N.W.2d 600 ........................15

   Moustakis v. State of Wis. Dep’t of Justice,
     2016 WI 42, 368 Wis. 2d 677, 880 N.W.2d 142 ........................12

   State ex rel. Ozanne v. Fitzgerald,
      2011 WI 43, 334 Wis. 2d 70, 798 N.W.2d 436 ..........................15

   Panzer v. Doyle,
     2004 WI 52, 271 Wis. 2d 295, 680 N.W.2d 666 ........................15




                                           - iii -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 6 of 45 PageID #:258




   State ex. rel. Reynolds v. Zimmerman,
      22 Wis. 2d 544, 126 N.W.2d 551 (1964)....................................15

   Richards v. Badger Mut. Ins. Co.,
      2008 WI 52, 309 Wis. 2d 541, 749 N.W.2d 581 ......21, 23, 26, 32

   Risser v. Klauser,
      207 Wis. 2d 176, 558 N.W.2d 108 (1997)..................................15

   Serv. Emps. Int’l Union, Local I v. Vos,
      Nos. 2019AP614-LV, 2019AP622 ...............................................2

   State v. Debra A.E.,
      188 Wis. 2d 111, 523 N.W.2d 727 (1994)..................................26

   State v. James P.,
      2005 WI 80, 281 Wis. 2d 685, 698 N.W.2d 95 ..........................34

   State v. Popenhagen,
      2008 WI 55 and 21, 309 Wis. 2d 601,
      749 N.W.2d 611..........................................................................34

   State ex rel. Wis. Senate v. Thompson,
      144 Wis. 2d 429, 424 N.W.2d 385 (1988)..................................15

   Constitutional Provisions

   Wis. Const. art. VII, § 3..................................................................15

   Wis. Const. art. VIII, § 2 ..........................................................18, 32

   Statutes and Rules

   2017 Wisconsin Act 369.......................................................... passim

   Wis. Stat. § 20.001 ..............................................................33, 34, 36

   Wis. Stat. § 20.455 .................................................................. passim

   Wis. Stat. § 20.906 ....................................................................34, 36




                                              - iv -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 7 of 45 PageID #:259




   Wis. Stat. § 25.20 ............................................................................32

   Wis. Stat. § 165.08 .................................................................. passim

   Wis. Stat. § 165.08 (2017) ..........................................................5, 27

   Wis. Stat. § 165.10 ............................................................6, 7, 31, 32

   Wis. Stat. § 165.10 (2017) ................................................................6

   Wis. Stat. § 165.25 .................................................................. passim

   Wis. Stat. § 165.25 (2017) ..........................................................6, 27

   Wis. Stat. § 893.825 ........................................................................33

   SCR 20:1.2.......................................................................................26

   Other Authorities

   American Heritage Dictionary of the English
     Language 274 (1st ed. 1980) .....................................................25

   Black’s Law Dictionary (11th ed. 2019) ............................22, 23, 32

   Legislative Reference Bureau, Wisconsin Bill
     Drafting Manual 2019–2020 .....................................................36




                                                 -v-
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 8 of 45 PageID #:260




           ISSUES PRESENTED BY THE CONTROVERSY

              1. Whether Section 26 of Act 369 applies to “[a]ny civil

       action prosecuted by” the Attorney General,1 including when

       the Attorney General has engaged in some manner of pre-

       lawsuit negotiations.

              2. Whether Sections 26 and 30 of Act 369 apply when

       the Attorney General “compromise[s]” the State’s litigation

       interests, regardless of whether the Attorney General

       obtains concessions from opposing parties in exchange for

       the compromise.

              3. Whether Section 27 of Act 369 requires the Attorney

       General to deposit “all settlement funds into the general

       fund,” so that those funds are available for general revenue,

       and is not limited by Section 26 in any respect.




       1 This Memorandum refers to statutes that mention the “Department of
       Justice” as “Attorney General.” See Burkes v. Klauser, 185 Wis. 2d 308, 322,
       517 N.W.2d 503 (1994) (“[t]he Attorney General is head of the Department of
       Justice”).
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 9 of 45 PageID #:261




                            INTRODUCTION

             Soon after this Court stayed the Circuit Court’s

       injunction blocking Sections 26 and 30 of 2017 Act 369, see

       Serv. Emps. Int’l Union, Local I v. Vos, Nos. 2019AP614-LV,

       2019AP622 (hereinafter after “SEIU”), App. 1, the Attorney

       General told the Legislature that he intended to nullify a

       significant portion of these very provisions.      First, as to

       Section 26, he would not permit the Legislature to have a

       seat at the table when the Attorney General settles lawsuits

       that he files, where there has been some manner of pre-

       lawsuit negotiations. Second, as to both Sections 26 and 30,

       he would often not give the Legislature a seat at the table

       when he compromises the defense of Wisconsin laws unless

       he also obtains some concession from opposing parties in

       exchange. Third, as to Section 27, which requires him to

       deposit “all settlement funds into the general fund,” he

       would treat this provision as only applying to the narrow

       subset of cases to which he believes Section 26 applies.




                                    -2-
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 10 of 45 PageID #:262




              The Legislature, speaking through the same leaders

       that are named defendants in SEIU,2 respectfully requests

       that this Court resolve the purely legal question of whether

       the Attorney General can effectively nullify a significant

       portion of these provisions’ operation. In SEIU, this Court

       recognized the importance of Sections 26 and 30 by taking

       jurisdiction    over     a   challenge      to   those     provisions’

       constitutionality, on its own motion. This case presents a

       natural complement to SEIU: in SEIU, the Attorney General

       asks this Court to invalidate Sections 26 and 30, whereas in

       this case, the Attorney General is nullifying a significant

       portion of those provisions’ operations and using that

       interpretation to narrow the scope of Section 27, as well,

       thereby unlawfully seizing large sums of money that belong

       to the people of this State. And, as in SEIU, only this Court

       can resolve the purely legal disputes here.

              Given these considerations, if this Court grants this

       Petition, this Court may wish to consolidate this case for oral




       2In SEIU, this Court correctly explained that these legislative leaders,
       referred to there as “Legislative Defendants,” “represented” the
       Legislature. App. 57.


                                        -3-
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 11 of 45 PageID #:263




       argument and decision with SEIU. To give this Court that

       option, the Legislature would be willing to consent to this

       Court treating this Memorandum as the Legislature’s

       Opening Brief on the merits, thereby permitting this Court

       the choice of concluding briefing in this case in advance of

       the October 21, 2019 oral argument in SEIU.

              STATEMENT ON ORAL ARGUMENT AND
                       PUBLICATION

              If this Court grants the Petition for Original Action,

       that would indicate that this case is appropriate for

       argument and publication.

                      STATEMENT OF THE CASE

          A. The Relevant Statutory Provisions In Act 369

              In December 2018, the Legislature enacted 2017

       Wisconsin Act 369, hereinafter Act 369.

              As relevant here, Section 26 of Act 369 renumbered

       Wis. Stat. § 165.08 to Wis. Stat. § 165.08(1), and amended

       this provision to give the Legislature a seat at the table when

       the Attorney General settles certain prosecution-side cases,

       meaning that the Legislature and the Attorney General

       must agree when giving up the client’s—the State’s—



                                     -4-
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 12 of 45 PageID #:264




       interest in these cases. In particular, Section 26 provides

       that “[a]ny civil action prosecuted by the department . . . may

       be compromised or discontinued” only with the Legislature’s

       approval, as intervenor; or, if there is no intervenor, with the

       approval of the Joint Committee on Finance (“JFC”). Wis.

       Stat. § 165.08(1).    Prior to Act 369, Wis. Stat. § 165.08

       provided that “[a]ny civil action prosecuted by the

       department by direction of any officer, department, board or

       commission, shall be compromised or discontinued where so

       directed by such officer, department, board or commission.”

       Id. § 165.08 (2017).       Civil actions prosecuted “on the

       initiative of the attorney general, or at the request of any

       individual may be compromised or discontinued with the

       approval of the governor.” Id.

              Section 30 renumbered Wis. Stat. § 165.25(6)(a) to

       Wis. Stat. § 165.25(a)1 to give the Legislature a seat at the

       table when the Attorney General settles certain defense-side

       cases, meaning that the Legislature and the Attorney

       General must agree when giving up the client’s—the

       State’s—interest in defending the constitutionality or

       validity of state law.    In particular, under the amended


                                     -5-
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 13 of 45 PageID #:265




       statute, “if the action is for injunctive relief or there is a

       proposed consent decree, the attorney general may not

       compromise or settle the action” unless the Legislature, as

       intervenor, approves; or, if there is no intervenor, with the

       approval of the JFC. Id. Prior to Act 369, this statute stated

       that the Attorney General could compromise defense-side

       actions “as the attorney general determines to be in the best

       interest of the state.” Id. § 165.25(6)(a) (2017).

              Finally, Section 27 amended Wis. Stat. § 165.10 to

       provide that all settlement funds that the Attorney General

       collects and has authority to control would now go into the

       general fund and would no longer go into specific accounts,

       including Wis. Stat. § 20.455(3)(g), an account controlled by

       the Attorney General, subject to oversight by the JFC. In

       particular, prior to Act 369, Wis. Stat. § 165.10 provided that

       “before the attorney general may expend settlement funds

       under s. 20.455(3)(g) that are not committed under the terms

       of the settlement, the attorney general shall submit to the

       joint committee on finance a proposed plan for the

       expenditure of the funds.”       Wis. Stat. § 165.10 (2017).

       Section 27 amended Wis. Stat. § 165.10 to provide that “[t]he


                                     -6-
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 14 of 45 PageID #:266




       attorney general shall deposit all settlement funds into the

       general fund.” Wis. Stat. § 165.10. Sections 21 and 103(1)

       completed this reform by prohibiting the Attorney General

       from spending money that he previously deposited into the

       Wis. Stat. § 20.455(3)(g) account and then lapsing all of the

       remaining, unencumbered funds into the general fund. Wis.

       Stat. § 20.455(3)(g).

          B. The Attorney General Nullifies A Significant
             Portion Of These Provisions

              On June 17, 2019, the Attorney General sent a letter

       to Senator Alberta Darling and Representative John

       Nygren, the Chairs of the JFC (collectively, the “Chairs”),

       describing his interpretation and ongoing implementation of

       Sections 26 and 30. App. 63. As relevant here, the Attorney

       General explained that, under his view, Section 26 does not

       apply when there is “pre-suit resolution of disputes,” when

       the Attorney General subsequently files a complaint and a

       consent judgment, or to cases where the court has entered a

       final judgment. Id. The Attorney General also explained

       that he interprets Section 30 not to apply to his decision to

       dismiss an appeal or not to take an appeal. Id. The Attorney



                                     -7-
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 15 of 45 PageID #:267




       General thus made clear that he would not be submitting

       decisions that fell outside of his view of Sections 26 and 30

       to the JFC for review and approval.

              On June 21, 2019, the Chairs responded to the

       Attorney General’s June 17, 2019 letter. App. 65. With

       regard to Section 26, this statute clearly provides that the

       Attorney General “cannot ‘compromise[] or discontinue[]’

       ‘[a]ny civil action prosecuted’ by [his] office, without

       obtaining the statutorily-required consent.”         Id.     The

       Attorney General identified no legal basis for his conclusion

       that Section 26 did not apply to cases that he filed in court

       following pre-suit negotiations and then discontinued or

       settled with a consent judgment. Id. at 65–66. Similarly, the

       Attorney General offered no legal basis for his contention

       that this statute did not apply to cases in which an adverse

       final judgment had been entered but appellate review was

       available. Id. at 66. As to Section 30, the plain language of

       this statute applies to “any compromises or settlements” by

       the   Attorney    General,     including   written   settlement

       agreements, decisions not to seek appellate review of an

       injunction   blocking    the   laws   of   Wisconsin,   or   the


                                      -8-
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 16 of 45 PageID #:268




       discontinuance of an appeal of such an injunction.           Id.

       (emphasis in original).      Finally, the Attorney General

       appeared to “be in violation of [Section 27],” which required

       that him deposit “all settlement funds into the general fund.”

       Id. at 65. As of the date of the letter, it appeared that the

       Attorney General had not deposited any settlement funds

       into the general fund. Id.

              The Attorney General replied to the Chairs on June

       28, 2019. App. 70. The Attorney General asserted that

       Section 26 does not apply to pre-suit agreements because, in

       his view, when the Attorney General files a lawsuit for the

       purpose of seeking an enforceable consent judgment from

       the court, the court is “availing itself of judicial mechanisms

       for enforcing a resolution,” not “in any meaningful sense

       prosecuting a civil action.” Id. at 71 (emphasis in original).

       The Attorney General also asserted that Section 26 does not

       apply when he decides not to appeal. Id. at 72. As to Section

       30, the Attorney General claimed that a decision not to

       appeal or to dismiss an appeal in a defense-side action is not,

       in his view, subject to Section 30 because these decisions

       “require[] the involvement of only one party.” Id. Finally,


                                     -9-
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 17 of 45 PageID #:269




       the Attorney General discussed Section 27, claiming that the

       application of this statute was complicated in several

       respects not relevant to this Petition. Id. As relevant here,

       the Attorney General claimed that Section 27 must be read

       to cover only those cases covered by Section 26. Id. at 73.

              The Chairs responded on July 2, 2019. App. 74. The

       Attorney General was incorrect in his assertion that Section

       26 did not apply to civil lawsuits filed after a pre-suit

       agreement because “once the Department files a civil lawsuit

       in court, it is plainly prosecuting a civil action, regardless of

       what negotiations led up to the filing.” Id. at 75. As to both

       Sections 26 and 30, the decision not to appeal an unfavorable

       final judgment or to dismiss an appeal “is the quintessential

       compromise of the civil action” because these actions

       “deprive higher courts of jurisdiction to correct an erroneous

       trial court judgment, potentially having massive effects on

       the State’s finances,” or “leav[e] no appellate court with

       jurisdiction to correct a potentially erroneous[] injunction

       blocking the laws of this State.” Id. at 76. Finally, Section

       27 requires the Attorney General to deposit “any funds” that

       he “derives from settling any legal dispute” in the general


                                    - 10 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 18 of 45 PageID #:270




       fund. Id. (emphasis in original). The Attorney General’s

       attempt to limit this statute to cases requiring approval

       under Section 26 is atextual. Id. at 75–76. The Chairs also

       attached a memo, dated June 11, 2019, from the Legislative

       Fiscal Bureau, which showed that the Attorney General had

       received approximately $20.19 million in funds during the

       first five months of 2019 but had deposited no money into

       the general fund. Id. at 78. The Chairs demanded that the

       Attorney General deposit all settlement funds into the

       general fund by July 15, 2019 or explain where this money

       came from if not from settlements. Id. at 77.

              The Attorney General responded on July 15, 2019.

       App. 82.      The Attorney General called the Chairs’

       explanation regarding Section 26 a “conclusory assertion”

       but did not respond to the Chairs’ legal analysis. Id. at 83.

       The Attorney General reasserted that Sections 26 and 30 do

       not apply to the decision not to appeal. Id. at 83–84. Finally,

       the Attorney General reasserted his claim that Section 27

       applies to the same cases as Section 26. Id. at 85. He then

       bizarrely claimed that settlement funds “deposited into the

       general    fund”    need    not   even    be    “deposited   as


                                    - 11 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 19 of 45 PageID #:271




       nonappropriated receipts,” id. at 84 (emphasis omitted), but

       could be “credited to the appropriation account under Wis.

       Stat. § 20.455(3)(g).” Id.

                        STANDARD OF REVIEW

              Although there is no decision below for this Court to

       review, statutory interpretation presents a pure question of

       law. Moustakis v. State of Wis. Dep’t of Justice, 2016 WI 42,

       ¶ 16, 368 Wis. 2d 677, 880 N.W.2d 142.

                   SUMMARY OF THE ARGUMENT

              I. This Court should grant the Petition for Original

       Action, under well-established standards for deciding issues

       of great, statewide importance, where prompt, purely legal

       resolution is in the public interest. This case involves an

       effort by the Attorney General to effectively nullify a

       significant portion of the operation of several provisions in

       Act 369. Prompt resolution of this legal dispute is of the

       essence to the public interest because, absent this Court’s

       action, the Attorney General has made clear that he will

       continue to settle cases without giving the Legislature its

       statutory seat at the table, and will continue to retain large



                                    - 12 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 20 of 45 PageID #:272




       sums of money for his own use, when that money rightfully

       belongs to the people. And this case presents only purely

       legal issues of statutory interpretation, meaning that no

       factfinding by this Court would be needed.

              II. The Attorney General’s efforts to effectively nullify

       several provisions in Act 369 fail as a matter of law.

              A. Section 26 provides that the Attorney General must

       give the Legislature a seat at the table in any compromise or

       discontinuance of “[a]ny civil action prosecuted” by the

       Attorney General. “Any civil action prosecuted,” means just

       what it says, and is not limited by the Attorney General’s

       claim—supported by no statutory text—that he can avoid

       giving the Legislature a voice by engaging in pre-lawsuit

       negations and then filing suit and settling.

              B. Sections 26 and 30 provide, in relevant part, that

       the Legislature must have a seat at the table when the

       Attorney General “compromise[s]” the State’s interest in

       certain litigations.    Contrary to the Attorney General’s

       submission, he cannot evade this requirement when he

       compromises the State’s interests by declining to file a

       timely notice of appeal or dismissing a pending appeal.


                                    - 13 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 21 of 45 PageID #:273




       These litigation actions are the ultimate compromise of the

       State’s interests, as they often leave appellate courts with no

       jurisdiction to overturn, for example, a potentially erroneous

       injunction blocking the laws of this State. The State, as the

       client, must have a say when its lawyer seeks to abandon its

       core interests in litigation, and Sections 26 and 30 make

       clear that the Legislature has a seat at the table in the

       decision as to whether the State should give up its interests

       in defending one of the Legislature’s laws.

              C. Section 27 provides that “[t]he attorney general

       shall deposit settlement funds into the general fund.” The

       plain meaning and context of this statute make clear that

       Section 27 requires the Attorney General to deposit all of the

       funds that he recovers from settlements and has the right to

       control into the general fund. The Attorney General’s claim

       that this statute applies only to those settlements covered by

       his already unduly narrow view of Section 26’s reach—

       thereby allowing him to retain moneys for his office’s use

       that rightfully belong to the people—is entirely atextual.




                                    - 14 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 22 of 45 PageID #:274




                               ARGUMENT

       I.     The Controversy Between The Legislature And
              The Attorney General Involves Issues Of Great
              Public Importance, Warranting This Court’s
              Assertion Of Its Original Action Authority

              A. In deciding whether to grant a petition for original

       action, Wis. Const. art. VII, § 3, this Court looks to several

       considerations, with the most important factor being

       whether “the questions presented are of [great, statewide]

       importance,” such as issues that are “publici juris.” Petition

       of Heil, 230 Wis. 428, 443–46, 284 N.W. 42 (1939). Cases

       raising issues of separation of powers have often met this

       standard. See, e.g., Koschkee v. Taylor, 2019 WI 76, 387 Wis.

       2d 552, 929 N.W.2d 600; State ex rel. Ozanne v. Fitzgerald,

       2011 WI 43, 334 Wis. 2d 70, 798 N.W.2d 436; State ex. rel.

       Reynolds v. Zimmerman, 22 Wis. 2d 544, 126 N.W.2d 551

       (1964).   As have cases brought by the Legislature, its

       committees, and members. See, e.g., Panzer v. Doyle, 2004

       WI 52, 271 Wis. 2d 295, 680 N.W.2d 666; Risser v. Klauser,

       207 Wis. 2d 176, 558 N.W.2d 108 (1997); Citizens Util. Bd. v.

       Klauser, 194 Wis. 2d 484, 534 N.W.2d 608 (1995); State ex

       rel. Wis. Senate v. Thompson, 144 Wis. 2d 429, 424 N.W.2d



                                    - 15 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 23 of 45 PageID #:275




       385 (1988); State ex rel. Kleczka v. Conta, 82 Wis. 2d 679, 264

       N.W.2d 539 (1978). This Court also considers whether the

       petition raises some manner of “exigency.” Heil, 230 Wis. at

       447. And this Court is more likely to grant a petition where

       a “speedy and authoritative resolution” is possible due to

       limited material factual disputes, id. at 446, such that “no

       fact-finding procedure is necessary,” State ex rel. Kleczka v.

       Conta, 82 Wis. 2d 679, 683, 264 N.W.2d 539 (1978).

              B.    The purely legal questions presented by this

       Petition qualify for this Court’s original action jurisdiction.

              Most importantly, “the questions presented are of

       [great, statewide] importance,” such that these issues are

       unquestionably “publici juris.” Heil, 230 Wis. at 446–48.

              The legal disputes as to the meaning of Sections 26

       and 30 are of great statewide importance. As this Court

       recognized in asserting jurisdiction, on its own motion, over

       the appeals in SEIU, Sections 26 and 30 are deeply

       important provisions. Through his claimed interpretation of

       these provisions, the Attorney General is effectively

       nullifying   a   significant   portion   of   these   provisions,

       notwithstanding this Court’s stay in SEIU. For example, the


                                      - 16 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 24 of 45 PageID #:276




       Attorney General is taking the position that he can evade

       Section 26 by entering into litigation settlements through

       pre-lawsuit negotiations, and then filing a civil action and

       settling thereafter without legislative input. This evasion, if

       allowed to stand, has the effect of nullifying the Legislature’s

       right to its seat at the table in important cases impacting the

       public fisc. Similarly, the Attorney General is taking the

       position that, under his understanding of Section 30, he can

       refuse to file a notice of appeal or can dismiss an already filed

       appeal in cases where a trial court blocks a Wisconsin law,

       so long as that compromise does not involve a settlement

       agreement.       When    the     Attorney   General   seeks   to

       compromise away state law, this imposes harm of the “first

       magnitude” on the “Legislature and . . . the people.” App. 57.

       By unilaterally compromising away cases where he has not

       entered into a settlement agreement, the Attorney General

       continues to nullify the Legislature’s statutory right to a seat

       at the table to protect the laws that it enacted.

              The dispute as to the meaning of Section 27 is also of

       statewide importance. While Legislative Petitioners do not

       ask this Court to decide how much money the Attorney


                                      - 17 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 25 of 45 PageID #:277




       General is unlawfully withholding from the general fund, in

       violation of this law, that amount appears to be a very large

       sum and growing. See supra, p. 11. This is the people’s

       money, not the Attorney General’s, and the Legislature has

       the constitutional authority to determine how this money

       should be spent. See Wis. Const. art. VIII, § 2. Absent this

       Court’s action, the Attorney General will continue to retain

       this money illegally, depriving the Legislature of its

       constitutional right to appropriate these funds for the

       people’s benefit. In addition, the Attorney General has taken

       the position that his interpretation of Section 27 turns

       entirely on his interpretation of Section 26, meaning that it

       makes sense for this Court to interpret both of these

       provisions together.

              Granting this Petition is also important because the

       Legislature and the people will benefit from a “speedy and

       authoritative determination” as to the meaning of Sections

       26, 27, and 30. Heil, 230 Wis. at 446. In its decision granting

       a stay of the temporary injunction blocking Sections 26 and

       30 in SEIU, this Court explained that the Attorney General

       had admitted that he had unilaterally settled several cases


                                    - 18 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 26 of 45 PageID #:278




       because of the temporary injunction. App. 57. This Court

       then held that even though the Circuit Court wrongly denied

       a stay, this Court “will not be able to direct the federal courts

       to vacate or reopen the judgments in those cases.” Id. As a

       result, the Legislature and the people suffered irreparable

       harm in cases such Allen v. International Association of

       Machinists, No. 18-855 (S. Ct. Apr. 19, 2019), where the

       Attorney General compromised away an important provision

       of Wisconsin’s right-to-work law without legislative input.

       See infra, pp. 30–31. Absent this Court’s speedy holding and

       declaration that the Attorney General is incorrectly

       interpreting these provisions, the same harms—irreversible,

       illegal settlements, without legislative input—are sure to

       befall the people and the Legislature.

              Finally, the questions that the Legislature presents

       here are issues of purely legal, statutory interpretation,

       where “no fact-finding procedure is necessary.” Kleczka, 82

       Wis. 2d at 683. Importantly, while the Legislature and the

       Attorney General may have other disagreements about the

       meaning of provisions in Act 369 or about the handling of

       specific cases or funds, Legislative Petitioners have


                                    - 19 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 27 of 45 PageID #:279




       specifically and purposefully limited this Petition to just

       these purely legal questions, which this Court can decide by

       applying the statutory interpretation principles in State ex

       rel. Kalal v. Circuit Court for Dane County, 2004 WI 58, 271

       Wis. 2d 633, 681 N.W.2d 110.

       II.    The Attorney General’s Interpretation                  Of
              Sections 26, 27 And 30 Is Legally Wrong

              “[S]tatutory interpretation begins with the language

       of the statute”—and, if the meaning of that language is

       plain—ends there.      Kalal, 2004 WI 58, ¶ 45 (citations

       omitted). “Statutory language is given its common, ordinary,

       and accepted meaning, except that technical or specially-

       defined words or phrases” are at issue.          Id.    Context,

       structure and statutory history are important to plain

       meaning.     “[S]cope, context, and purpose are perfectly

       relevant    to   a   plain-meaning     interpretation    of   an

       unambiguous statute as long as the scope, context, and

       purpose are ascertainable from the text and structure of the

       statute itself, rather than extrinsic sources, such as

       legislative history.” Id. ¶ 48. And “[a] review of statutory

       history is part of a plain meaning analysis” because it is part



                                    - 20 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 28 of 45 PageID #:280




       of the context in which we interpret statutory terms.

       Richards v. Badger Mut. Ins. Co., 2008 WI 52, ¶ 22, 309 Wis.

       2d 541, 749 N.W.2d 581; see Kalal, 2004 WI 58, ¶ 52 n.9; Cty.

       of Dane v. Labor & Indus. Review Comm’n, 2009 WI 9, ¶ 27,

       315 Wis. 2d 293, 759 N.W.2d 571.

              Applying    these    principles    to   the    statutory

       interpretation of Sections 26, 27, and 30 of Act 369 shows

       that the Attorney General is plainly wrong, as a matter of

       law, in his interpretation of these provisions.

              A.    Section 26 Applies To “Any Civil Actions
                    Prosecuted” By Attorney General, Without
                    Regard To Whether There Have Been Pre-
                    Suit Negotiations

              Section 26 of Act 369 provides that “[a]ny civil action

       prosecuted by the department . . . may be compromised or

       discontinued” only if the Legislature, as intervenor, agrees;

       or, if the Legislature has not intervened, if the JFC approves.

       Wis. Stat. § 165.08(1).

              The plain meaning of this provision is that the

       Legislature has a right to a seat at the table when the

       Attorney General “compromise[s] or discontinue[s]” any civil

       legal action that he filed in court, without regard to whether



                                    - 21 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 29 of 45 PageID #:281




       there have been some manner of pre-suit negotiations. The

       “common, ordinary, and accepted meaning,” Kalal, 2014 WI

       58, ¶ 45, of “civil action” is “[a]n action brought to enforce,

       redress, or protect a private or civil right; a noncriminal

       litigation,” Action, Black’s Law Dictionary (11th ed. 2019).

       And “prosecute” means “[t]o commence and carry out (a legal

       action).” Prosecute, Black’s Law Dictionary (11th ed. 2019).

       Taken together, this language has an obvious, unambiguous

       meaning: the Legislature’s rights under Section 26 obtain

       whenever     the   Attorney     General    “compromise[s]     or

       discontinue[s]” any civil lawsuit that he has filed, without

       any caveats or exceptions.

              2. The Attorney General’s interpretation of Section

       26—as not applying when there has been some manner of

       pre-suit negotiations, followed by a lawsuit filed by the

       Attorney General and a settlement—has no basis in the

       statutory text. In his June 28, 2019, and July 15, 2019,

       letters, the Attorney General asserted that Section 26 does

       not apply in cases in which he files a case following a pre-

       suit agreement so that a consent judgment can be entered

       because in these cases, the Attorney General “is not in any


                                     - 22 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 30 of 45 PageID #:282




       meaningful sense prosecuting a civil action.” App. 71, 83

       (emphasis in original). Contrary to the Attorney General’s

       assertions, Section 26 does not require him to prosecute an

       action in a “meaningful sense”—whatever that means—

       before the Legislature’s right to a seat at the table obtains.

       Rather, Section 26 applies whenever the Attorney General

       prosecutes any civil action and thereafter compromises that

       action; that is when the Attorney General “commence[s] and

       carr[ies] out,” Prosecute, Black’s Law Dictionary (11th ed.

       2019), “[a]n action brought to enforce, redress, or protect a

       private or civil right,” Action, Black’s Law Dictionary (11th

       ed. 2019). Clearly, when the Attorney General files suit, and

       then obtains money in a settlement soon thereafter, the

       Attorney General has settled a lawsuit that he prosecuted.

              The Attorney General’s interpretation of Section 26 is

       also inconsistent with statutory context and history. See

       Richards, 2008 WI 52, ¶ 22.           Section 26 provides the

       Legislature with a seat at the table when the Attorney

       General    compromises     any   civil   actions   that   he   is

       prosecuting. Under the Attorney General’s interpretation,

       see App. 63, 71, 83, he could deny the Legislature a right to


                                    - 23 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 31 of 45 PageID #:283




       review settlements that have a substantial impact on the

       public fisc by engaging in pre-suit negotiations and then

       filing a complaint and settling to the pre-negotiated terms.

       Yet, if the Attorney General first filed the lawsuit, and then

       engaged in the same exact negotiations and entered into the

       exact same settlement, the Legislature would have a

       statutory right to a seat at the table. Nothing in Section 26’s

       plain text or statutory context supports such an illogical

       divergence between these two scenarios.

              B.    Sections 26 And 30 Apply When The
                    Attorney General “Compromise[s]” His
                    Defense Of State Law, Without Regard To
                    Whether The Attorney General Obtains
                    Concessions From Opposing Parties

              Both Sections 26 and 30 of Act 369 provide that the

       Attorney General may not, as relevant here, “compromise[]”

       the litigation unless the Legislature, as intervenor, agrees;

       or, if the Legislature has not intervened, unless the JFC

       approves. Wis. Stat. §§ 165.08(1), 165.25(6)(a)1. In Section

       26,   the    term    “compromise[]”     comes    paired    with

       “discontinue[],” Wis. Stat. § 165.08(1), whereas in Section 30,




                                    - 24 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 32 of 45 PageID #:284




       “compromise[]” comes paired with “settle,” Wis. Stat.

       § 165.25(6)(a)1.

              The “common, ordinary, and accepted meaning,” Kalal,

       2004 WI 58, ¶ 45, of “compromise,” as used in these two

       statutes, encompasses litigation action by the Attorney

       General to give up the State’s interest in the case.         In

       particular, “compromise,” as used in these provisions, is best

       understood to mean “[t]o give up (one’s interests[]).” The

       American Heritage Dictionary of the English Language 274

       (1st ed. 1980). This meaning of “compromise” as giving up

       one’s “interests” encompasses decisions by the Attorney

       General not to timely file an appeal or to dismiss an already

       filed appeal.   Those decisions are the ultimate litigation

       compromises because these leave no appellate court with

       jurisdiction to review a potentially erroneous decision

       blocking the laws of this State, or otherwise ruling against

       the State’s litigation interests.

              Although above-described definition of “compromise”

       is not the only possible definition of the term, it is the

       definition that is most consistent with statutory context and

       history. See Kalal, 2004 WI 58, ¶ 49 (“Many words have


                                    - 25 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 33 of 45 PageID #:285




       multiple dictionary definitions; the applicable definition

       depends upon the context in which the word is used.”);

       Richards, 2008 WI 52, ¶ 22.

              The decision to end a case after a loss at the trial

       court—such as by not filing a timely appeal or dismissing an

       appeal—is for the client, not the lawyer, to make. Wisconsin

       Supreme Court Rules (“SCR”) 20:1.2 (2017) (“[A] lawyer

       shall abide by a client’s decisions concerning the objectives

       of representation . . . . A lawyer shall abide by a client’s

       decision whether to settle a matter.”). An attorney cannot,

       for example, decline to file a timely appeal or dismiss an

       appeal against the client’s wishes and without the client’s

       consent: “The client must decide whether to file an appeal

       and what objectives to pursue, although counsel may decide

       what issues to raise once an appeal is filed.” State v. Debra

       A.E., 188 Wis. 2d 111, 125–26, 523 N.W.2d 727 (1994).

              The state officer who makes the decisions for the State

       as client is a more complicated issue than in the traditional

       attorney-client case, see SCR 20, pmbl. ¶ 18; before Act 369,

       Wis. Stat. §§ 165.08, 165.25(6)(a) provided that the identity

       of the official/bodies who had the authority to make the


                                    - 26 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 34 of 45 PageID #:286




       decision usually committed to the client as follows. The

       Attorney General could only “compromise[]” a prosecution-

       side case with the agreement of the officer, department,

       board, or commission that authorized the suit, or, in other

       cases, with the Governor’s agreement. Wis. Stat. § 165.08

       (2017). The Attorney General could compromise defense-

       side actions “as the attorney general determines to be in the

       best interest of the state,” without seeking approval from

       any other state official. Wis. Stat. § 165.25(6)(a) (2017). Put

       another way, in prosecution-side cases, these pre-Act 369

       provisions put the Attorney General into cooperative

       relationships    with    the     officer,   department,   board,

       commission, or Governor, to make the decisions usually

       reposed in the client, and, in defense-side case, statutory law

       gave the Attorney General the authority to make these

       decisions for the State unilaterally.

              Act 369 amended these statutes to require the

       Attorney General to obtain the Legislature’s agreement

       before compromising civil actions prosecuted by the Attorney

       General or compromising certain defense-side actions.

       Sections 26 and 30 thus provide that the Legislature and the


                                      - 27 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 35 of 45 PageID #:287




       Attorney General now must work together to make the

       compromise decisions that are normally reposed in the

       client, including whether to file an appeal from an adverse

       decision and whether to dismiss an appeal.             Under this

       cooperative statutory regime, both the Legislature and the

       Attorney General must agree if the Attorney General is to

       abandon the typical ends of litigation for the State or its

       officers, when sued in official capacity: defending state law

       and/or the public fisc.

              2. The Attorney General’s claim that “compromise[],”

       as used Sections 26 and 30, does not apply when the

       Attorney General declines to file a timely appeal or

       dismisses an appeal is legally wrong.3           According to the

       Attorney General, Sections 26 and 30’s “compromise[]”

       aspect applies whenever the Attorney General gets

       something in exchange for abandoning his defense of state

       law or the public fisc, but not where the Attorney General




       3The Attorney General appears to concede that dismissing the
       appeal of a civil action prosecuted by the Attorney General
       qualifies as “discontinu[ing]” the civil action and is subject to the
       Legislative approval under Section 26. See App. 72.

                                      - 28 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 36 of 45 PageID #:288




       does not get anything in exchange for such a compromise of

       the State’s litigation interests.

              The Attorney General’s interpretation of the term

       “compromise[]” is contrary to the dictionary definition and

       statutory context, as discussed above. Both the text and

       statutory context make clear that Sections 26 and 30 give

       the Legislature a seat at the table with the Attorney General

       when making litigation compromise decisions that are

       usually committed to the client, such as declining to file a

       timely notice of appeal or dismissing an appeal. Nothing

       about the statutory text or context suggests that the

       Attorney    General    getting      something   in   return   for

       abandoning the State’s litigation interests is relevant to the

       term “compromise[].”

              That the Attorney General’s position undermines the

       core purposes of Sections 26 and 30 is well-illustrated by the

       Attorney General’s actions in Allen.        In that case, the

       Attorney General defended an important provision of

       Wisconsin’s right-to-work law before the district court and

       the Seventh Circuit. After the Seventh Circuit held that this

       provision was preempted by federal law, in a divided, 2-1


                                    - 29 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 37 of 45 PageID #:289




       decision, see Int’l Ass’n of Machinists Dist. Ten & Local

       Lodge 873 v. Allen, 904 F.3d 490 (7th Cir. 2018), the Attorney

       General filed a petition for a writ of certiorari. Numerous

       amici filed briefs in support of the Attorney General’s

       petition, including several States. However, after the Circuit

       Court temporary enjoined Section 30, the Attorney General

       entered into an agreement with the plaintiffs to dismiss the

       fully briefed certiorari petition, the day before the U.S.

       Supreme Court was set to consider the petition at its

       conference. See Wisconsin Department of Justice Resolves

       Challenge to Wisconsin Law Regarding Dues Checkoff

       Authorizations      (May      31,     2019),       available    at

       https://www.doj.state.wi.us/sites/default/files/

       newsmedia/5.31.19_Machinists_Modified_Judgment.pdf

       (last visited July 31, 2019). Pursuant to this agreement, the

       Attorney     General    withdrew      the      petition,   thereby

       abandoning his defense of state law. App. 86.

              The Allen case shows the nonsensical nature of the

       Attorney General’s understanding of Sections 26 and 30.

       Under the Attorney General’s interpretation of Section 30,

       the Attorney General’s decision to withdraw his petition in


                                    - 30 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 38 of 45 PageID #:290




       Allen, pursuant to his agreement with the plaintiffs, would

       have required the Legislature’s consent, absent the then-

       applicable temporary injunction.         However, under the

       Attorney General’s interpretation of Section 30’s reach, his

       decision to withdraw the petition would not have required

       legislative input so long as the Attorney General had not

       entered into an agreement. Put another way, whether the

       Legislature got a seat at the table in the Attorney General’s

       abandonment of state law would turn on whether the

       Attorney General got something in return for this surrender

       of the State’s core interests on behalf of a state party.

       Nothing in the text or statutory context or history of Sections

       26 and 30 supports such a nonsensical result.

              C.    Section 27 Requires The Attorney General
                    “To Deposit All Settlement Funds Into The
                    General Fund,” And Is Not Limited By
                    Section 26 In Any Respect

              1. Section 27 of Act 369 provides that “[t]he attorney

       general shall deposit settlement funds into the general

       fund.” Wis. Stat. § 165.10.

              Section 27 could not be clearer, as a matter of plain,

       statutory text: the Attorney General must deposit all



                                     - 31 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 39 of 45 PageID #:291




       moneys that he recovers and has authority to control from

       settlements into general revenue—the general fund, Wis.

       Stat. § 25.20—so that the Legislature can decide how this

       money is spent, pursuant to its constitutional authority. See

       Wis. Const. art. VIII, § 2. A settlement is “[a]n agreement

       ending a dispute or a lawsuit.” Settlement, Black’s Law

       Dictionary (11th ed. 2019). Thus, the meaning of Section 27

       is that the Attorney General must deposit into the general

       fund all sums that he obtains and has authority to control

       from an agreement ending a dispute or a lawsuit.

              Statutory context and history underscore Section 27’s

       plain text as requiring the Attorney General to deposit all

       settlement funds that the Attorney General receives and has

       authority to control into the general fund, for general

       revenue. Richards, 2008 WI 52, ¶ 22; Kalal, 2004 WI 58,

       ¶ 48. Prior to Act 369, Wis. Stat. § 165.10 and Wis. Stat.

       § 20.455(3)(g) permitted the Attorney General to credit

       settlement funds into specific accounts, including Wis. Stat.

       § 20.455(3)(g), an account that the Attorney General

       controlled and could spend from, with JFC oversight. In

       Section 27, the Legislature changed this structure of


                                    - 32 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 40 of 45 PageID #:292




       permitting the Attorney General to have presumptive

       control over settlement funds, subject to JFC oversight, to a

       regime where the Attorney General must deposit all

       settlement funds into the general fund for general

       appropriations. And then, the Legislature completed this

       reform, in Sections 21 and 103(1), by prohibiting the

       Attorney General from spending the settlement money that

       he previously deposited into the Wis. Stat. § 20.455(3)(g)

       account and lapsing all unencumbered funds into the

       general fund. Wis. Stat. § 20.455(3)(g).

              A more granular understanding of the nature of the

       general fund makes this statutory context and history even

       more plain.     The general fund consists of two types of

       revenues: general purpose revenues and program revenues.

       General purpose revenues “consist of general taxes,

       miscellaneous receipts and revenues collected by state

       agencies which are paid into a specific fund, lose their

       identity, and are then available for appropriation by the

       legislature.”   Wis. Stat. § 20.001(2)(a) (emphasis added).

       Program revenues “consist of revenues which are paid into

       the general fund and are credited by law to an appropriation


                                    - 33 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 41 of 45 PageID #:293




       to finance a specified program or state agency.” Wis. Stat.

       § 20.001(2)(b). Pursuant to Wis. Stat. § 20.906(1), there is a

       statutory presumption that “moneys paid into the treasury

       shall be credited to the general purpose revenues of the

       general fund unless otherwise specifically provided by law.”

       That means that by requiring the Attorney General to

       deposit money into the general fund, without any caveats or

       qualification, Section 27 required the Attorney General to

       ensure that this money flows to general revenue. Accord

       Legislative Reference Bureau, Wisconsin Bill Drafting

       Manual 2019–2020, § 20.01(2)(b) (distinguishing between

       “[m]oneys are ‘deposited’ into funds” and “[m]oneys . . .

       ‘credited’ to appropriation accounts within funds”); State v.

       Popenhagen, 2008 WI 55, ¶ 41 nn. 20 and 21, 309 Wis. 2d

       601, 749 N.W.2d 611 (looking to the Bill Drafting Manual for

       statutory interpretation); State v. James P., 2005 WI 80,

       ¶ 25, 281 Wis. 2d 685, 698 N.W.2d 95 (same).

              2. The Attorney General’s claim in his June 28, 2019

       and July 15, 2019 letters that Section 27 applies only to

       funds collected from the settlement of civil actions under

       Section 26 is an atextual invention.      App. 73, 85. Unlike


                                    - 34 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 42 of 45 PageID #:294




       Section 26, Section 27 does not limit its application to “civil

       actions” or to situations in which the Attorney General is

       “prosecut[ing]” such a civil action. Kalal, 2004 WI 58, ¶ 46.

       Instead, as discussed above, the plain meaning of Section 27

       makes clear that this statute requires the Attorney General

       to deposit all funds derived from an agreement to end any

       dispute or lawsuit in the general fund, for general revenue.

              For the same reason, the Attorney General’s claim in

       his June 28, 2019, and July 15, 2019 letters that Section 27

       does not apply when the Attorney General derives

       settlement funds from a lawsuit filed after pre-suit

       negotiations—under the Attorney General’s erroneous view

       of Section 26’s reach, see supra pp. 21–31—is unsupported

       by the plain meaning of this statute.          The language in

       Section 27 does not provide an exception for settlement

       agreements that result from pre-suit agreements. Indeed,

       the Attorney General’s interpretation here would allow him

       to evade the plain purpose of Section 27—to provide that all

       settlement funds that the Attorney General recovers are for

       the people’s, not the Attorney General’s, use—by negotiating

       prior to filing a lawsuit, instead of after.


                                     - 35 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 43 of 45 PageID #:295




              Finally, the Attorney General’s bizarre assertion in his

       July 15, 2019 letter—that he can satisfy Section 27 by

       crediting settlement funds to the appropriation account

       under Wis. Stat. § 20.455(3)(g), App. 84—is an obvious,

       unlawful effort to retain for his office money that rightfully

       belongs to the people. As noted above, in Section 27, as well

       as in Sections 21 and 103(1), the Legislature repealed the

       prior regime where the Attorney General could credit

       settlement funds into specific accounts, include the Wis.

       Stat. § 20.455(3)(g) account, replacing this with a simple

       requirement that all Attorney General settlement funds are

       deposited into the general fund, for general revenue

       purposes. After all, “moneys paid into the treasury shall be

       credited to the general purpose revenues of the general fund

       unless otherwise specifically provided by law.” Wis. Stat.

       § 20.906(1); accord Legislative Reference Bureau, Wisconsin

       Bill Drafting Manual 2019–2020, § 20.01(2)(b).              The

       Attorney General’s statement would also render Sections 21,

       27, and 103(1) a nullity by permitting the Attorney General

       to continue to deposit settlement funds into the Wis. Stat.




                                    - 36 -
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 44 of 45 PageID #:296
Case: 1:20-cv-02658 Document #: 30-2 Filed: 06/29/20 Page 45 of 45 PageID #:297
